DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 3, 4, 118-130, 164-166 and 168-173 are pending and subject to examination in this Office action.  Claims 2, 5-117, 131-163 and 167 have been canceled.

Specification
The disclosure is objected to because it solely refers to metric (S.I.) units of measure in numerous locations without a parenthetical reference to the equivalent English units.  See MPEP 608.01(IV).  Applicant is encouraged to bring the present disclosure into conformance with prevailing U.S. practice.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 4, 118-130, 164-166 and 168-173 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The last limitation of independent claim 1 was amended to include an additional functional limitation reciting “to substantially preclude the transmission of compression and expansion actions from the upper structure to the partition wall.”  The addition of this claim language renders the claim ambiguous.  In this regard, it is unclear as to what degree of compression and expansion actions must be substantially precluded in order to satisfy this claim language.  Clarification is requested.
Regarding claim 1 (last limitation), the term “the transmission” lacks proper antecedent basis.
Regarding claim 170, the word “its” is recited.  To what previously recited structure is this word referring?
	Accordingly, the pending claims will be interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 118-130, 164-166, 168, 169 and 171-173 are rejected under 35 U.S.C. 103 as unpatentable over Evans (U.S. Patent Application Publication No. 2016/0251845), in view of McRorey (U.S. Patent No. 2,115,824).
Regarding independent claim 1, as best understood, Evans describes an adjustable partition wall bracket comprising:
a first attachment system (40) to attach the bracket to an upper surface of a partition wall (Figs. 7-12);
a second attachment system (15) attached to lateral support bracing (16) to attach and laterally restrain the bracket to an upper structure within a ceiling cavity (Figs. 7-12);
a body located between and attached to the first and second attachment systems, the body comprising a shaft (unlabeled upwardly directed fastener similar to 24; ¶ [0102]) and a sheath (20), the sheath comprising a hollow region to slidably receive a portion of the shaft therein (Figs. 7-12).
Evans does not appear to expressly describe that at least one of the shaft and the sheath are slidable relative to the other to automatically adjust the bracket to accommodate vertical displacements between the wall and the upper structure.  As evidenced by McRorey, it was old and well-known in the art to provide a shaft (8) and sheath (18) that are slidable relative to each other to automatically adjust the bracket to accommodate vertical displacements between the wall and the upper structure (Figs. 2 and 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a shaft and sheath that are slidable relative to each other to automatically adjust the bracket to accommodate vertical displacements between the wall and the upper structure to thereby automatically maintain a firm and level surface, as taught by McRorey.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Evans as modified by McRorey results in the claimed invention, and in particular, is capable of functioning (at least to some degree) to substantially preclude the transmission of compression and expansion actions from the upper structure to the partition wall.

Regarding claim 3, wherein the shaft is longer than the sheath (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 4, wherein the shaft comprises an extension portion, which is receivable within the hollow region of the sheath, and an attachment portion; and the sheath comprises a stabilising portion and an attachment portion; and wherein the extension portion of the shaft is longer than the stabilising portion of the sheath (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 118, wherein a portion of the shaft is slidably received within the hollow region of the sheath to move longitudinally within the sheath (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 119, wherein the shaft is slidable from a position in which a majority portion of the shaft is positioned below a top of the sheath, to a position where a majority portion of the shaft is positioned above a top of the sheath (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 120, wherein the lining member is a lining sleeve provided on at least a portion of the shaft and comprises a coating on an exterior surface of the shaft (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 121, wherein the hollow region of the sheath extends from a first end of the sheath to a second end of the sheath to form a tubular sheath comprising a circular cross-section and wherein the shaft is a substantially cylindrical (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 122, wherein the bracket comprises a biasing member to bias the device towards a neutral, installation position (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 123, wherein the partition wall comprises a head track, and the first attachment system attaches to the head track (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 124, wherein the lateral support bracing comprises one or more lateral support brackets or tension member restraints to attach to the upper structure to restrain lateral movement of the partition wall (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 125, wherein the sheath comprises a first end and a second end, wherein the first end of the sheath is attachable to the first attachment system (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 126, wherein the shaft comprises an attachment portion located at or near an end of the shaft for engaging with the second attachment system (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 127, wherein the sheath is slidable from at or near a first, lower end of the shaft to at or near a second, upper end of the shaft (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 128, wherein a stop is provided at or near a second end of the shaft to limit movement of the sheath along the shaft (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 129, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dimension the shaft as claimed to provide for the desired amount of movement.  The Examiner notes that these recitations appear to be nothing more than an optimum or workable range.  In this regard, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); see also MPEP § 2144.05.  Moreover, the Examiner notes a criticality for the recited dimensions has not clearly been established in the present record via objective evidence.

Regarding claim 130, further comprising a removable locking member extending through at least one of the shaft and the sheath to limit downwards movement of the shaft relative to the sheath (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 164, wherein a lining member is positioned at least partly within the hollow region of the sheath (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 165, wherein the body comprises a first end and a second end, and wherein the first end is attachable to the first attachment system and the second end is attachable to the second attachment system (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 166, wherein the second attachment system is attachable (i.e. capable of being attached) to the recited lateral support bracing (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 168, wherein the lateral support bracing comprises at least one rigid connector comprising a horizontal portion for attachment to the second attachment system, and an angled portion for fastening to the upper structure (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 169, wherein the lateral support bracing comprises multiple rigid connectors, each comprising a horizontal portion with an aperture therein, the horizontal portions being arranged to overlay each other with the apertures concentric to receive an end of the bracket body therein (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 171, wherein the lateral support bracing comprises one or more rigid connectors that comprise a horizontal portion for attachment to the second attachment system, and an angled portion that projects from the horizontal portion at an angle of between about 35° and about 90° to the horizontal portion (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 172, wherein the lateral support bracing comprises a pair of opposing rigid or tensile connectors, each comprising a horizontal portion for attachment to the second attachment system, and an angled portion that projects from the horizontal portion at an angle of about 45° to the bracket body (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Regarding claim 173, wherein the shaft or the sheath comprises opposing gripping portions to facilitate gripping of the bracket body by a tool during installation (see, e.g., Evans Figs. 7-12; McRorey Figs. 2 and 3).

Response to Arguments
Applicant’s arguments filed on 8 September 2022 have been considered but are not persuasive of error for at least the following reasons.
Initially, the Examiner notes that Applicant appears to concede that the combination of references set forth above (Evans as modified by McRorey) satisfies all of the structural limitations recited in the pending claims.
Applicant’s primary substantive argument appears to be that the prior art is not capable of performing the various functions recited in the pending claims.  
“It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997) (citations omitted).  In this regard, with respect to functional limitations, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.”  Id. at 1478 (citing In re Swinehart, 439 F.2d 210, 212 (CCPA 1971) (“[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”).  “Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk.”  Id.
In particular, 
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  
Swinehart, 439 F.2d at 213.  

In the present case, the Examiner notes that all of the rejected claims are device claims, not method claims.  As such, statements directed to the manner in which the device is used are mere statements of intended use and are not given patentable weight.  In re Schreiber, 128 F.3d at 1477.  Hence, Applicant’s arguments directed to various intended uses of the claimed invention are not persuasive of error.
However, functional limitations are given patentable weight.  In re Swinehart, 439 F.2d 212.  In this regard, the Examiner maintains that the cited prior art is capable of performing the recited functions at least to some degree.  Indeed, it is Applicant’s burden to show that the prior art is not capable of performing the various functions recited in the pending claims.  In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 213 (CCPA 1971); In re Best, 562 F.2d 1252, 1258 (CCPA 1977).  Furthermore, Applicant has not provided any persuasive, objective evidence in the record in satisfaction of that burden.  See In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (attorney arguments are not objective evidence). 
Applicant also asserts that McRorey teaches away from the claimed invention.
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 1550 (Fed. Cir. 1983).  Whether a reference teaches away from a claimed invention is a question of fact.  In re Harris, 409 F.3d 1339, 1341 (Fed. Cir. 2005).  “‘A reference may be said to teach away when a person of ordinary skill, upon reading the reference, … would be led in a direction divergent from the path that was taken by the applicant.’”  In re Haruna, 249 F.3d 1327, 1335 (Fed. Cir. 2001) (quoting Tec Air, Inc. v. Denso Mfg. Mich. Inc., 192 F.3d 1353, 1360 (Fed. Cir. 1999)).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).
Applicant’s “teaching away” argument is not persuasive because Applicant has not directed the Examiner to any teachings in the prior art which criticizes, discredits, or otherwise discourages the solution claimed.  See In re Fulton, 391 F.3d at 1201.  Rather, the teachings of McRorey cited by Applicant are not germane to the current rejection, as the Examiner has not proposed incorporating any structure from McRorey into the primary reference.  “[C]ase law does not require that a particular combination must be the preferred, or the most desirable, combination described in the prior art in order to provide the motivation for the current invention.”  Id. at 1200.  Moreover, Applicant’s arguments do not take into account what the collective teachings of the prior art would have suggested to one of ordinary skill in the art, and thus, are unpersuasive.  See In re Keller, 642 F.2d 413, 425 (CCPA 1981).  In the present case, Applicant has not set forth any persuasive, objective evidence (e.g., Affidavits or Declarations) establishing that the suggested combination would not work, or that the combination is beyond the technical skill of one of ordinary skill in the art.

Allowable Subject Matter
Claim 170 would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635